Title: To George Washington from Thomas Bullitt, 24 March 1757
From: Bullitt, Thomas
To: Washington, George

 

Sir
Vases [Vause’s Fort] March the 24th 1757

I Recd yours Janry 1st wherein you was pleased to Signifie that I had not proceeded in a Regular Manner in not Laying in a formal Complaint if I was not well used by my Capt. I am not uncensible Sir—of the Difficulty an Enferiour Officer Encounters, when he Lay’s in a Compt of that Nature against one of his Superiours in Clearly proving Alligations, Especially when such Superiour as by our Doing Duty so far from the Regt Chiefly Commands. for this Reason did not Care to be Concernd in any such affair if in my power to avoid.
Since Capt. Hog has bin pleased to Signifie in his Letters to you that I am in Fault, and that his Honr the Govenor thought so, Beg Leave to Lay my Reasons before you for Writeing my former Letters.
Capt. Hog at his departure from fort Dinwiddie Left Instructions with me to purchase Beef to be Recd in Fall Season, also Injoyn’d me to send him returns from Time to Time of the Quanty I agreed for, that he might give further Instructions when I had a Suffiency & the Quantity to Receive, pursuant to which I agreed for a parcel of Beeves, Likewise Capt. Hog & Mr Fleming for Quantity’s. The Different persons who had Ingaged their Beeves to us, about the first of Novembr Drove them in, at which Time I had no Orders how to proceed (further then above Mentioned) Nor any Acct of those purchased Except my own Engagemts more then by a Letter from Mr Fleming Acqtg me he had by his Capts. Orders bought for use of that Fort, Upon which I sent a Messengr for full Instructions who returned in about Sixteen days without any such (& Informed me he had Leave from his Capt. to go by Stanton) at this suspence I was left Till December (tho. sent Three Times) and Noumbers of Beeves Tendered me. the Owners whereof threatned the suing for Damages if I did not Receive them, from this, the Cold Reception I met with from Capt. Hog in his Behaviour on Returne to Fort & also his Informing Majr Lewis I had not Acted well in Reguard to Victualling the Garrn I coul not but Immagine it was more then probable (on some Dislike taken at me) he Intended to make all opertunity’s for my being

Guilty of some Misconduct, then get Clear of me in a Manner that might Reflect Dishonour on me.
Tho. as I have Recd all the Civilities Due from a Gentn of Capt. Hogs Rank to one of mine (Since the Rect of your Letter my own Inclosed) should not have Troubled you with this & do it in my own Vindication. Tho. shall on all Occasions (while I Receive the Like Usage) Discharge my Duty in his Company, Till you will be Pleased to Favour the Gentn with a Sub[alter]n in my Room, of a More polite Taste, & Liberal Education, in which I shall Think myself under as Great obligations, to you as what Capt. Hog can be. I am Sir, Your most Obed. Humble Servt

Thos Bullitt

